PER CURIAM.
Curtis E. Crawford appeals the district court’s orders dismissing his complaint filed under the Federal Torts Claim Act pursuant to 28 U.S.C. § 1915A(b)(l) (2000), for failure to state a claim and dismissing his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Crawford v. Fed. Bureau of Prisons, No. CA-04-218-2 (E.D. Va. Apr. 26, 2004; Apr. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED